

116 HR 8711 IH: Federal Workforce Accountability and Modernization Act
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8711IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Mr. Keller introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to codify Executive Order 13957 entitled Executive Order on Creating Schedule F In The Excepted Service, and for other purposes.1.Short titleThis Act may be cited as the Federal Workforce Accountability and Modernization Act.2.Establishing Schedule F of the excepted service(a)In generalSubchapter I of chapter 33 of title 5, United States Codes, is amended by adding at the end the following:3330f.Schedule F of the excepted service(a)There is established in the excepted service a Schedule F consisting of any position that is of a confidential, policy-determining, policy-making, or policy-advocating character and that is not normally subject to change as a result of a Presidential transition. (b)Not later than 210 days after the date of enactment of this section, and annually thereafter, the head of each Executive agency shall review each position at the agency covered by subchapter II of chapter 75.(c)Following any review under subsection (b), the head shall—(1)with respect to positions not excepted from the competitive service by statute, petition the Director of the Office of Personnel Management to place in Schedule F any competitive service or excepted service position under schedule A, B, or D positions within the agency that the head determines to be of a confidential, policy-determining, policy-making, or policy-advocating character and that are not normally subject to change as a result of a Presidential transition; and(2)for positions excepted from the competitive service by statute, determine which such positions are of a confidential, policy-determining, policy-making, or policy-advocating character and are not normally subject to change as a result of a Presidential transition.(d)Any petition under subsection (c)(1) shall include a written explanation for the basis for the agency head’s determination that such position should be placed in Schedule F, and the agency head shall publish such determination in the Federal Register.(e)When conducting the review required by subsection (b), each agency head should consider the appropriateness of either petitioning the Director to place in Schedule F or including in the determination published in the Federal Register, as applicable, positions whose duties include any of the following:(1)Substantive participation in the advocacy for or development or formulation of policy, especially—(A)substantive participation in the development or drafting of regulations and guidance; or(B)substantive policy-related work in an agency or agency component that primarily focuses on policy.(2)The supervision of attorneys.(3)Substantial discretion to determine the manner in which the Executive agency exercises functions committed to the agency by law.(4)Viewing, circulating, or otherwise working with proposed regulations, guidance, executive orders, or other non-public policy proposals or deliberations generally covered by deliberative process privilege and either—(A)directly reporting to, or regularly working with, an individual appointed by the President or an Executive agency head who is paid at a rate not less than that earned by employees at GS–13 of the General Schedule; or(B)working in the agency or agency component executive secretariat (or equivalent).(5)Conducting, on the Executive agency’s behalf, collective bargaining negotiations under chapter 71.(f)The Director shall determine whether to grant any petition under subsection (c) to place a position in Schedule F. Not later than December 31 of each year, the Director shall report to the President, through the Director of the Office of Management and Budget and the Assistant to the President for Domestic Policy, concerning the number of petitions granted and denied for that year for each Executive agency.(g)Each Executive agency head shall, as necessary and appropriate, expeditiously petition the Federal Labor Relations Authority to determine whether any Schedule F position must be excluded from a collective bargaining unit under section 7112(b), paying particular attention to the question of whether incumbents in such positions are required or authorized to formulate, determine, or influence the policies of the agency.(h)In appointing an individual to a position in Schedule F, each Executive agency shall follow the principle of veteran preference as far as administratively feasible.(i)Each Executive agency shall establish rules to prohibit the same personnel practices prohibited by section 2302(b) with respect to any employee or applicant for employment in Schedule F of the excepted service.(j)The Director of the Office of Personnel Management may prescribe such regulations as are necessary to carry out this section.(k)In this section—(1)the term Director means the Director of the Office of Personnel Management; and(2)the term Executive agency has the meaning given that term in section 105, but does not include the Government Accountability Office..(b)Clerical amendmentThe table of sections of subchapter I of chapter 33 of title 5, United States Codes, is amended by adding after the item relating to section 3330e the following:3330f. Schedule F of the excepted service..